Citation Nr: 9914965	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to September 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision that denied secondary service 
connection for hypertension claimed as secondary to PTSD.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for hypertension as 
secondary to service-connected PTSD.


CONCLUSION OF LAW

The veteran's claim for secondary service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Coast Guard from May 
1948 to September 1952.  His service medical records during 
this period of service show all blood pressure readings were 
within normal limits.  His September 1952 service separation 
examination noted blood pressure readings of 118/75, 114/71, 
and 122/80.

Examination and treatment reports in the early 1980s contain 
no findings of elevated blood pressure or hypertension.  When 
seen for low back pain at a VA outpatient clinic in January 
1986, his blood pressure was recorded at 160/80.  In July 
1986, it was reported that that he had had a heart attack in 
April 1986.  It was reported that he was on several 
cardiovascular medications.  His blood pressure was 126/66.  
Subsequent VA outpatient treatment records show blood 
pressure readings all within normal limits (diastolic reading 
below 90 and systolic readings below 150).  

In January 1993 the RO granted service connection and a 30 
percent rating for PTSD.  In May 1995 the RO increased the 
PTSD rating to 50 percent.

In July 1995 the veteran filed a claim for service connection 
for hypertension secondary to his service-connected PTSD.  

On a September 1996 VA hypertension examination, the history 
of a myocardial infarction in 1986 was noted.  The veteran 
denied that he had had any history of hypertension, at least 
until the 1986 myocardial infarction.  The examiner reviewed 
the VA treatment records and noted that no elevated high 
blood pressure readings were recorded, either before or since 
the 1986 myocardial infarction.  It was noted that the 
veteran was currently taking medications for coronary artery 
disease.  His blood pressure was 140/80.  The examiner said 
that it was his opinion that a connection between 
hypertension and PTSD was quite possible.  He added that with 
the possibly elevated catecholamines, it certainly could lead 
to hypertensive readings and all the sequelae from 
hypertension.  The doctor noted, however, that from the 
records there was no evidence that this veteran has had 
hypertension.

On a September 1996 VA PTSD examination the history of a 
heart attack several years ago was noted.  The examiner said 
that there was no evidence that the veteran's diagnosis of 
hypertension was secondary to his PTSD.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
incurrence for hypertension will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition.  38 C.F.R. § 
3.310.

The veteran claims service connection for hypertension 
secondary to his service-connected PTSD.  His claim raises 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible; if he has not done so, there is 
no VA duty to assist him with his claim, and the claim must 
be denied.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  To be well grounded a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992). 

The requirements of a well-grounded claim for service 
connection include competent evidence of a current disability 
(a medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (medical evidence or, in some 
cases, lay evidence), and of a nexus between the in-service 
injury or disease (or an established service-connected 
condition, in the case of a claim for secondary service 
connection) and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995); Jones v. Brown, 7 
Vet.App. 134 (1994).

The veteran does not contend, nor does the record suggest, 
that he had hypertension during service or within the first 
year after service.  In fact, while the veteran had a heart 
attack (myocardial infarction) in 1986, the entire record 
contains no diagnosis of hypertension.  His blood pressure 
readings are all within the normal range with the exception 
of an isolated elevated systolic reading of 160 in 1986.  The 
veteran is not shown to have hypertension (persistent 
elevated blood pressure).  Even the VA doctor who proffered 
the 1996 opinion that there can be a possible link between 
PTSD and hypertension pointed out that there was no evidence 
that this veteran has had hypertension.  

Without current medical evidence of the claimed disability 
(i.e, a diagnosis of hypertension), the claim for secondary 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. 5107(a); Caluza, supra.


ORDER

Secondary service connection for hypertension is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

